Citation Nr: 0328037	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for empty sella syndrome from November 25, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
additional development in July 2001.  The case is again 
before the Board for appellate review.

The RO was requested to address the effective date of service 
connection and assignment of the 10 percent disability rating 
for the issue on appeal as part of the July 2001 remand.  
This was because the original rating decision in July 1998 
established an effective date of November 25, 1996.  A later 
rating decision in July 1999, erroneously listed an effective 
date of November 11, 1991, by transposing the effective date 
from an unrelated service-connected disability.

The RO issued a rating decision in July 2003 that corrected 
the effective dates for both the issue on appeal and for the 
veteran's service-connected salpingo-oophorectomy disability.  
The correct effective date for service connection and the 
assignment of a 10 percent disability for the issue on appeal 
was confirmed to be November 25, 1996.


FINDING OF FACT

The veteran's empty sella syndrome is currently manifested by 
subjective episodes of dizziness with headaches lasting from 
several hours to two days, 4 to 5 times per month.  There is 
no evidence of any endocrine-related disability at this time.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for empty sella 
syndrome, from November 25, 1996, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1998); 38 C.F.R. §§ 3.102, 4.7, 4.87, 4.119, 4.124a, 
Diagnostic Codes 6204, 7916, 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted a claim for entitlement to disability 
compensation benefits that was received on November 25, 1996.  
She submitted private treatment records from The Wellness 
Plan at the time.  The records contained a magnetic resonance 
image (MRI) report from February 1996 that concluded the 
veteran to have evidence of an empty sella.  (An empty sella 
is defined as a sella turcica, often enlarged, that contains 
no discernible pituitary gland; may be due to an incompetent 
sellar diaphragm with compression of the pituitary gland by 
herniating arachnoid or secondarily due to surgery or 
radiotherapy.  STEDMAN'S MEDICAL DICTIONARY 1594 (26th Ed., 
1995).)

The veteran was afforded a VA psychiatric examination in May 
1997.  The veteran mentioned having headaches and an 
intolerance of loud noises.  When the veteran was asked to 
list the order of her symptoms in the order of severity, she 
said her headaches were the worst.  She was taking Elavil for 
her headaches.  The veteran described experiencing brief 
blackout periods that were associated with her anxiety of 
being in a car.  

The veteran was afforded a VA neurology examination in May 
1997.  The examiner noted that the veteran had a history of 
headaches, dizziness and blackout spells in service with the 
headaches persisting to the present.  The examiner had 
previously evaluated the veteran in 1994.  The veteran said 
that she experienced headaches twice a week and that they 
could last from two hours to two days.  She did not 
experience any nausea or vomiting but there was vertigo 
present.  She said that she had lost consciousness twice but 
had not had any clonic or tonic movements, tongue biting or 
incontinence.  She said her last bout of unconsciousness was 
one month earlier.  The examiner originally provided a 
diagnosis of cephalgia by history, no neurologic disability.  
The examiner was requested to review the veteran's claims 
file and provide a more definitive diagnosis in January 1998.  
At that time the examiner noted the MRI report from February 
1996.  He then said that the veteran's diagnosis was 
cephalgia due to empty sella syndrome.

The veteran's representative submitted VA outpatient 
treatment records in June 1997 in support of a claim for 
unrelated benefits.  The records pertained to treatment 
provided in 1993 and 1994 and are not related to the level of 
disability caused by empty sella syndrome from November 1996.

The veteran was granted service connection for empty sella 
syndrome by way of a rating decision dated in July 1998.  The 
decision noted that the rating covered the veteran's claimed 
symptoms of dizziness, headaches and vertigo.  The veteran 
was assigned a 10 percent disability rating effective from 
the date of receipt of the informal claim on November 25, 
1996.  

The veteran's representative submitted a notice of 
disagreement with the disability rating in March 1999.  The 
representative contended that the veteran's headaches 
warranted a higher rating than the currently assigned 10 
percent.

The Board remanded the veteran's case for additional 
development in July 2001.  In particular the veteran was to 
be afforded a VA examination.  Further, the veteran's claim 
was to be afforded development, as required, under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

The RO wrote to the veteran in August 2001.  The RO cited to 
the Board's remand in informing the veteran of the need for 
additional evidence in her case.  

The veteran was afforded a VA neurology examination in 
December 2002.  The examiner was the same physician that had 
evaluated the veteran in 1994 and 1997.  The examiner noted 
that he had reviewed the veteran's claims file.  The examiner 
noted that the veteran said that she experienced constant 
dizziness that she equated to impaired coordination and 
balance.  She said that she had fallen several times.  The 
veteran also related that she had blackouts where she would 
experience true objective vertigo but no loss of 
consciousness.  She also had recurrent headaches, including 
some that would last up to two days and averaged two hours in 
length.  The headaches occurred four to five times per month.  
She took no medication for her headaches.  The examiner found 
no abnormalities upon neurological examination of the right 
side.  The examiner reported that there was a functional give 
away on the left side.  The examiner noted that a recent MRI 
confirmed empty sella.  The diagnoses were conversion 
reaction with motor and sensory findings on the left and 
empty sella syndrome with history of headache.

The veteran was afforded a VA endocrinology examination in 
December 2002.  The examiner noted the veteran's history of 
empty sella syndrome and that he had reviewed the claims file 
as part of his examination preparation.  The veteran denied 
any specific endocrine problems related to pituitary, thyroid 
or adrenal glands.  Her menstrual periods were regular.  She 
denied any menorrhagia.  She said that she had had weakness 
and tiredness but denied any extreme weakness.  Laboratory 
studies were done as part of the examination.  The veteran 
was noted to have normal thyroid function tests.  The 
examiner said that the veteran had empty sella syndrome by 
history.  There was no evidence of endocrine disease related 
to empty sella syndrome clinically at the time of the 
examination.

VA records for the period from June 1999 to December 2002 
were associated with the claims file.  The veteran was 
screened for a mental health appointment in June 1999.  At 
that time she reported being anxious, which resulted in dizzy 
spells.  A psychiatric progress note, dated in April 2002, 
shows that the veteran gave a history of anxiety with 
recurrent mini-blackouts.  Her last anxiety attack was due to 
stress and occurred approximately three months earlier.  The 
veteran also complained of severe headaches since 1994.  She 
said that there were times when she remembered hitting her 
head in an attempt to stop the headaches.  She took Motrin 
for the headaches with partial relief.  A September 2002 
entry noted that the veteran said that she no longer 
experienced blackouts but that her headaches had increased in 
frequency.  She said that she had headaches four to five 
times a week.  The headaches were quickly relieved with 
Motrin.  She also experienced relief by resting in a dark, 
quiet room.  She had no aura, nausea, or emesis, but did have 
photophobia and phonophobia.  The examiner said that the 
veteran's headaches were consistent with common migraines and 
were well relieved by Motrin.  The veteran was prescribed 
Gabapentin as an alternative medication.  

The veteran was also evaluated in the endocrinology clinic in 
September 2002.  She said that she had not had any recent 
headaches.  The veteran related that she was taking Zoloft 
and that it helped with her headaches.  Her menses was noted 
to be regular.  There was no evidence of galactorrhea, nipple 
discharge or breast tenderness.  She was not experiencing any 
weakness and did not experience heat/cold intolerance.  The 
veteran did not have any change in vision or complaints of 
double vision/tunnel vision.  A December 2002 entry noted 
that endocrine laboratory studies were all normal.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  The 
veteran's claim for a higher evaluation for her empty sella 
syndrome is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's empty sella syndrome has been evaluated by the 
RO under Diagnostic Codes 7916, 6204, relating to 
disabilities involving hyperpituitarism and peripheral 
vestibular disorders.  38 C.F.R. §§ 4.87, 4.119 (2003).  The 
combination of diagnostic codes addresses the endocrine and 
vestibular aspects of the veteran's disability.

A note under Diagnostic Code 7916 states that disabilities 
rated under this code are to be evaluated as malignant or 
benign neoplasm as appropriate.  There is no evidence of any 
neoplasm in this case.  As such, no rating can be established 
based on a malignant or benign neoplasm.  Moreover, there is 
no evidence of any endocrine-related impairment as indicated 
by the VA examination reports and treatment records.  Several 
laboratory studies that measure several endocrine functions 
have been found to be normal and examiners have expressed 
opinions that there was no evidence of an endocrine 
disability related to the veteran's service-connected empty 
sella syndrome.  Accordingly, there is no basis to assign a 
higher rating under Diagnostic Code 7916 or any other 
diagnostic code used to evaluate endocrine-related disorders 
at 38 C.F.R. § 4.119.

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs.  
These new regulations were effective June 10, 1999.  See 62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  A review of the 
claims file reflects that the veteran's claim was evaluated 
under both the old and new regulations as reflected in the 
April 1999 statement of the case and May 2003 supplemental 
statement of the case.  Thus, there is no prejudice to the 
veteran in the Board's adjudication of the issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.87a, Diagnostic Code 6204, as in effect 
prior to June 10, 1999, a 10 percent rating was warranted 
when chronic labyrinthitis was moderate with tinnitus and 
occasional dizziness.  A maximum rating of 30 percent was 
assigned for severe chronic labyrinthitis with tinnitus, 
dizziness, and occasional staggering.

The amended version of Diagnostic Code 6204, as in effect 
from June 10, 1999, provides that peripheral vestibular 
disorders are assigned a 10 percent evaluation for occasional 
dizziness and a maximum 30 percent evaluation for dizziness 
and occasional staggering.  The note that follows provides 
that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
rating can be assigned.  See 38 C.F.R. § 4.87 (2003).

The RO has rated the veteran's empty sella syndrome under 
Diagnostic Code 6204 because of her complaints of dizziness.  
The evidence in this case does not reflect a diagnosis of 
vestibular disequilibrium.  The veteran was afforded several 
neurology examinations with no such finding.  The outpatient 
treatment reports are also negative for any report of 
vestibular disequilibrium.  The veteran has provided 
subjective evidence of her feeling dizzy on occasion but 
there is no objective evidence of her dizziness.  Moreover, 
there is no objective evidence of the veteran experiencing 
tinnitus, dizziness and occasional staggering that is related 
to her service-connected empty sella syndrome.  Accordingly, 
there is no basis to assign a 30 percent rating under either 
the old or new criteria for Diagnostic Code 6204.

The veteran's symptomatology has also been evaluated under 
Diagnostic Code 8100 for migraine headaches.  38 C.F.R. 
§ 4.124a (2003).  Under Diagnostic Code 8100, a 10 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  

In evaluating the evidence of record the Board finds that the 
veteran's headache symptomatology more closely approximates 
the rating criteria for a 30 percent rating under Diagnostic 
Code 8100.  The veteran has consistently complained of 
headaches since the inception of her claim.  The VA 
examination reports and outpatient treatment records show 
that she experiences multiple headaches per month, typically 
four to five per month.  She has used Motrin, Zoloft and 
Gabapentin to treat her headaches.  The veteran has reported 
an increase in the severity of her headaches.  She reported 
experiencing photophobia and phonophobia in a September 2002 
outpatient entry.  While the evidence of record does not show 
the headaches to always be of a prostrating nature, the 
frequency and reported pain level of 6 to 7 on a scale of 10 
are such that a 30 percent disability rating is in order.  
There is no evidence of record to show that the veteran 
experiences very frequent and completely prostrating attacks 
to warrant the assignment of a 50 percent rating.

The Board notes that the veteran has listed her headaches as 
her primary symptom, as noted in the May 1997 psychiatric VA 
examination report.  She has had continual treatment for the 
headaches since her claim was submitted in November 1996.  
There is no clear point at which her headaches increased in 
severity such as to warrant a staged rating in this case.  
Therefore, a 30 percent rating for her empty sella syndrome 
is in order from November 25, 1996.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating than 30 percent for the veteran's service-
connected empty sella syndrome.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding the issues in this case, the Board has considered 
the applicability of the VCAA which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  VA has stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  The evidence of record shows that the veteran 
was granted service connection for her empty sella syndrome 
in July 1998.  Thus there was no information or evidence 
required to complete the veteran's claim for a higher rating.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The July 1998 rating decision provided reasons and bases for 
the assignment of the 10 percent rating and informed the 
veteran of what evidence was needed to meet the criteria for 
a 30 percent rating.  

The veteran was issued a statement of the case (SOC) in April 
1999 that expanded on the information/evidence needed to 
support a higher rating.  The SOC addressed the several 
applicable diagnostic codes and listed the pertinent criteria 
used to evaluate the veteran's service-connected disability.  
She was informed that the evidence of record did not satisfy 
any of the respective criteria such as to warrant a higher 
disability rating.

The RO originally wrote to the veteran and informed her of 
the VCAA in February 2001.  At that time the RO informed the 
veteran that the requirements of the VCAA had been met and 
that her claim would be forwarded to the Board for appellate 
review.

The Board remanded the case in July 2001, with a copy of the 
remand being sent to the veteran.  The Board returned the 
case in order to afford the veteran VA examinations and to 
ensure that the RO fully complied with the duty to provide 
notice and duty to assist provisions of the VCAA.

The RO wrote to the veteran in August 2001 and referenced the 
instructions in the Board's July 2001 remand.  She was 
requested to identify any pertinent evidence that could be 
obtained to support her claim.  Further she was informed of 
VA's duty to assist her in obtaining the evidence.  The 
veteran's representative was sent a copy of the letter.

There is no indication in the claims file that the veteran, 
or her representative, responded to the RO's letter of August 
2001.  The Board notes that the veteran and her 
representative submitted additional information regarding 
unrelated claims but did not address the RO's correspondence 
of August 2001.

The veteran was issued a supplemental statement of the case 
(SSOC) in May 2003.  The SSOC reviewed the additional 
evidence added to the record.  Moreover, the veteran's claim 
was adjudicated using the amended criteria under 38 C.F.R. 
§ 4.87 and she was informed of the reasons why the evidence 
of record did not warrant a higher rating for her empty sella 
syndrome.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish a higher rating for her service-
connected empty sella syndrome.  She was kept informed of the 
evidence developed by VA.  The RO provided a specific notice 
letter regarding the VCAA in August 2001; however, the 
veteran failed to respond to the letter in the more than two 
years since that time.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran was afforded VA examinations at the outset in May 
1997.  She was also requested to identify any sources of 
evidence that could be obtained in support of her claim.  She 
did not respond to the RO's requests.  The veteran was 
scheduled for a hearing at the RO in October 1999 but did not 
report for the hearing.  She did not request that the hearing 
be rescheduled.  

Her claim was remanded for additional development in July 
2001.  The veteran was afforded current VA examinations.  
Outstanding VA treatment records were obtained and associated 
with the claims file.  Neither the veteran nor her 
representative have identified any outstanding evidence that 
could be obtained that would be of further assistance in this 
claim.  

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim 
regarding a higher rating for empty sella syndrome and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to a 30 percent disability rating for empty sella 
syndrome from November 25, 1996, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



